Citation Nr: 0922374	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a respiratory 
disability, to include asthma, bronchitis, and walking 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1979 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2007, the Veteran testified before the Decision 
Review Office in Indianapolis, Indiana.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the Veteran has a current chronic shin splints 
disability related to active service.

2.  The competent clinical evidence of record does not 
establish that the Veteran has a current respiratory system 
disability, to include bronchitis, asthma, or pneumonia, 
related to active service.


CONCLUSIONS OF LAW

1.  A chronic shin splints disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
(2008).

2.  A respiratory system disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in May 2005 and October 
2007, VA informed the appellant of what evidence was required 
to substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The October 2007 
correspondence, and correspondence dated in March 2006, 
informed the Veteran that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and 
the appellant therefore, has not been prejudiced.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, and private and VA treatment 
and examination records, as well as the Veteran's statements 
in support of his claims. The Board has carefully reviewed 
the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claim's files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Shin Splints

The first element of a claim for service connection is that 
there must be evidence of a current disability.  

The evidence of record includes state "family and social 
services disability determination bureau" records, which 
include a medical examination report dated in June 2006.  The 
report reflects that the Veteran complained of pain in his 
left leg since he broke it while in the 8th grade.  A 
clinical examination revealed that the Veteran's gait was 
normal.  There was no unsteadiness or ataxia.  His station 
was normal.  His deep tendon reflexes were normal, 
Hoffmann's/Babinski signs were negative.  There was no 
clonus.  He was not able to walk on heels and toes.  Romberg 
was negative.  The examiner's impression was left leg pain.  

The evidence of record also includes a September 2006 VA 
initial nursing triage assessment note and a physician 
emergency department note.  The nursing note reflects the 
Veteran complained of scattered pains of varying etiology, 
intensity and duration in feet, shins, back and right 
trapezius, shoulder, elbow and wrist.  The physician 
emergency department note reflects that the Veteran 
complained of pain in both feet and lower legs, back and both 
arms.  He stated that the pain was especially worse since he 
started working four days earlier.  The Veteran complained of 
twisting his right foot while walking one day.  Upon 
examination, it was reflected that the Veteran was in obvious 
discomfort while walking.  He had no edema or joint swelling, 
no calf swelling or tenderness.  His left foot had tenderness 
with palpation over the arch and the right foot with 
tenderness with palpation over the dorsum.  The assessment 
was generalized myalgia, left plantar fasciitis, heel spur, 
and right foot sprain.  

Neither the June 2006 nor the September 2006 medical report, 
which dealt with complaints of leg pain,  reflects a 
diagnosis of shin splints.  Moreover, at the June 2007 RO 
hearing, the Veteran testified that he was not currently 
seeing a physician for his shin splints and had not had a 
flare-up in the last four years.  As noted above, to warrant 
service connection, the evidence of record must show that the 
Veteran currently has the disability for which benefits are 
being claimed.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  The evidence of record does not reflect that the 
Veteran has a current disability of shin splints, or that he 
had one existing when he filed his claim.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Moreover, while the Veteran is competent to report 
the presence of symptoms, as the Veteran does not have the 
requisite skills, knowledge, or training, he is not competent 
to provide a diagnosis as to a chronic disability attributed 
to his symptoms during or after service.  Espiritu, supra.  

The Veteran testified at the RO hearing that he was treated 
for shin splints in the Navy with pain medication, crutches, 
and a restriction from marching and running, and that when he 
left the service, his injury was still inflamed.  He further 
testified that he was discharged with crutches.  See RO 
hearing transcript, page 3. 

The Board notes that the Veteran's STRs do contain one 
record, dated in November 1979, of shin splints.  The 
treatment was heel pads, moist heat, ace bandage, and "A-
balm".  It was further noted that the Veteran had a history 
of a fracture of the tibia and fibular three years earlier, 
mild pes planus, and full range of motion.  An STR dated two 
weeks later, also in November 1979, reflects that Veteran 
complained of pain in his left knee.  The assessment was left 
knee muscle strain.  There is no assessment of shin splints 
at that time.  A December 1979 record reflects that the 
Veteran complained of left foot pain which increased due to 
running.  He had full range of motion, pes planus, and 
tenderness of palpation of the arch area.  There was no 
assessment of shin splints at that time.  A subsequent STR, 
also dated in December 1979, reflects a follow-up of left 
foot strain.  The STRs do not contain any reference to 
crutches, pain medication, or a restriction from marching or 
running, as contended by the Veteran.  

A Naval Aptitude Board Report, also dated in December 1979, 
reflects that the Veteran was discharged from the Navy 
because of poor military performance.  It was noted that he 
had no physical disability which would warrant his discharge 
by reason of physical disability, but that he was evaluated 
as unwilling to function as a recruit, and was unsuitable for 
training.

Although the Veteran avers that he has had shin splints since 
service, there is no credible evidence of record which 
supports this averment.  In adjudicating a claim, the Board 
must assess the competence and credibility of the Veteran.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board also has a duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms, such as having leg pain since service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). See also Buchanan, supra.  (The 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a Veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)  In the present claim, the Board finds the 
statements of the Veteran to be less than credible.  The 
Veteran has averred that he separated from service with his 
injury still inflamed and while on crutches.  He also avers 
that after he had shin splints, he was restricted from 
running and marching; however, the STRs are negative for any 
such treatment or restrictions.  To the contrary, an STR 
dated one month after the assessment of shin splints, 
reflects the Veteran had foot pain while running.  Moreover, 
there is no clinical evidence of record that the Veteran 
again had leg pain or shin splints until more than 26 years 
after separation from service.  The Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000.).  As such, the isolated 
demonstration of shin splints in service is deemed to have 
been an acute episode which resolved without residual 
disability.  In this regard, the Board finds that such 
isolated demonstration of shin splints in service has not 
been shown to represent a chronic disability.

Moreover, there is no medical nexus opinion of record which 
causally relates any current leg disability to active 
service.  The Board notes that the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  For the reasons noted above, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a chronic shin splints disability.

Respiratory System Disability

The Veteran avers that he has flare-ups of "walking 
pneumonia" due to his military service.  The Board notes 
that the evidence of record does not reflect any diagnosis of 
pneumonia; it does, however, reflect two post service 
incidents of bronchitis and a post service past medical 
history of asthma.  Nevertheless, there is no evidence of 
record causally relating any respiratory disabilities to 
active service.

The Veteran testified at the June 2007 RO hearing that he had 
an episode of pneumonia in service with symptoms of trouble 
breathing and coughing.  He further testified that he 
received an injection of penicillin as treatment (See RO 
hearing transcript, page 5).  The Veteran's DD Form 214 
reflects that he was on active duty from November 1, 1979 to 
December 13, 1979.  The STRs reflect that during his six 
weeks of active duty, he sought medical treatment on four 
occasions for complaints related to his legs and feet.  The 
STRs are negative for any complaint of, or treatment sought 
for, pneumonia, or any breathing difficulty.  There is no 
clinical record of evidence of him receiving a penicillin 
injection. 

In a statement dated in April 2005, the Veteran avers that he 
has had walking pneumonia several times per year, every year, 
since he separated from service.  The Board finds the 
Veteran's claim to be less than credible.  As noted above, 
there is no record of evidence that the Veteran had walking 
pneumonia, bronchitis, or any respiratory disease in service.  
Moreover, although he contends that he has had it several 
times per year since 1979, which would be a minimum of 26 
times, the evidence of record contains only two instances of 
bronchitis in the 26 years subsequent to service, and, as 
noted below, numerous instances in which his lungs were 
reported to be clear.  

A September 2004 VA ER staff assessment note reflects that 
the Veteran did not have a cough and his lungs were clear to 
auscultation.

A June 2005 VA primary care history and physical record 
reflects that the Veteran reported his past medical history 
to include having only one kidney, right arm numbness, 
obesity, rib fractures, nasal fractures, left tibfib 
splintered, tendonitis of the wrist and shoulder, tonsils and 
adenoids removed in 1970, and a skateboard accident in 1977.  
There is no record of any reported walking pneumonia, 
bronchitis, or respiratory disease.  A June 2005 VA physical 
examination record reflects that the Veteran's lungs were 
clear and respiratory effort was normal.

A November 2005 VA emergency room assessment note reflects 
that the Veteran sought treatment for a cut hand.  The list 
of active problems reflects lower back pain, obesity, and 
GERD.  Again, there is no record of any reported walking 
pneumonia, bronchitis, or respiratory disease.  

A February 2006 VA primary care progress note reflects the 
Veteran complained of one day of sore throat, fevers, chills, 
and yellow productive cough.  The assessment was bronchitis.  
He was treated with Azithromycin, albuteral metered dose 
inhaler for wheezing, and was strongly advised to quit 
smoking.

A March 2006 primary care note reflects that the Veteran had 
lower back pain, obesity, GERD, and hypercholesterolemia.  
The Veteran noted he felt "fine" except for a productive 
cough with brown mucus.  The Veteran admitted to smoking 
every day for 35 years and "was not ready to stop smoking."  
The Veteran's lungs, upon clinical examination, were noted to 
be clear to auscultation.  His respirations were even and 
unlabored.  A radiology report reflects the lungs are clear.

A June 2006 medical examination, for state disability 
determination purposes, reflects that the Veteran's lungs 
were clear to auscultation.  It was noted that the Veteran 
had a past medical history of asthma and was currently 
prescribed an albuteral inhaler.   

A January 2007 VA primary care progress note reflects that 
the Veteran's lungs were clear to auscultation.

A February 2007 VA primary care progress note reflects that 
the Veteran's lungs were clear to auscultation.

An August 2007 VA medical record reflects the Veteran 
complained of a cough for several months.  He reported a 
morning yellow tan productive cough.  It was noted that he 
smoked one pack of cigarettes per day.  His lungs were clear 
to auscultation.  The assessment was bronchitis.  The 
treatment was Azithromycin (a Z-pack).  An anesthesiology pre 
operative note, dated one week later, reflects the Veteran 
had completed the "Z-pack" from his recent upper 
respiratory infection, and still complained of cough.  A 
review of a chest x-ray reflected clear lungs with sharp 
sulci, and no pneumonia. 

A September 2007 VA nursing outpatient reflects that the 
Veteran had no respiratory problems.  

A January 2008 primary care progress note reflects the 
Veteran lungs were clear to auscultation.

As noted above, the clinical evidence of record does not 
reflect any respiratory problems in service, or for more than 
25 years after separation from service.  The Board notes that 
the provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
in the present case by continuity of symptomatology, in the 
absence of credible lay statements in this regard, there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In the present case, there is no such nexus 
opinion.  While the Veteran is competent to report the 
presence of symptoms, as the Veteran does not have the 
requisite skills, knowledge, or training, he is not competent 
to provide a diagnosis as to his symptoms during or after 
service.  Espiritu, supra.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  For the reasons noted above, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a respiratory disability.

ORDER

1.  Entitlement to service connection for bilateral shin 
splints is denied.

2.  Entitlement to service connection for a respiratory 
disability, to include asthma, bronchitis, and walking 
pneumonia is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


